 



Exhibit 10.9
Description of Salary and Bonus Arrangements for Certain Executive Officers
      Following is a description of the salary and bonus arrangements for each
of the named executive officers of webMethods, Inc. (the “Company”) as of
June 21, 2006:

                            Maximum         Potential Annual         Bonus as a
        Percentage of Name and Title   Base Salary   Base Salary          
David Mitchell
                  President and Chief Executive Officer   $ 450,000       75
%(1)                  
Richard Chiarello
                  Executive Vice President and Chief Operating Officer   $
385,000       (2)                    
Mark Wabschall
                  Executive Vice President, Chief Financial Officer and
Treasurer   $ 275,000       50 %(1)                  
Douglas McNitt
                  Executive Vice President, General Counsel and Secretary   $
275,000       50 %(1)                
Kristin Weller Muhlner
                  Executive Vice President, Product Development   $ 262,500    
  50 %(1)                

 


(1)  The bonuses for David Mitchell, Mark Wabschall, Douglas McNitt and Kristin
Weller Muhlner are determined quarterly by the Compensation Committee of the
Company’s Board of Directors based primarily on the Company’s revenue and net
income per share and based, to a lesser extent, on individual performance.
Effective June 15, 2006, the Compensation Committee approved the payment of the
following bonuses for the fourth quarter of the Company’s fiscal year ended
March 31, 2006: Mr. Mitchell — $48,811; Mr. Wabschall — $19,885; Mr. McNitt —
$19,886; and Ms. Muhlner — $18,000.   (2)  The bonus for Richard Chiarello is
determined quarterly based on the Company’s achievement of established license
revenue, total revenue and earnings per share goals for the Company. The target
quarterly bonus amount for Mr. Chiarello, assuming attainment of 100% of
performance goals, is $87,500. Achievement of the established license revenue,
total revenue and earnings per share goals accounts for 50%, 25% and 25%,
respectively, of Mr. Chiarello’s target quarterly bonus amount. The actual
quarterly bonus amount may exceed the target quarterly bonus amount if the
Company exceeds one or more of the performance objectives. Effective June 15,
2006, the Compensation Committee approved the payment of a bonus of $121,608 to
Mr. Chiarello for the fourth quarter of the Company’s fiscal year ended
March 31, 2006. Also effective June 15, 2006, the Compensation Committee
approved a bonus plan and established license revenue, total revenue and
earnings per share goals for quarterly bonus payments to Mr. Chiarello for the
fiscal year ended March 31, 2007.